MLhCOl'Y




                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                             (512)463-1312




                                      January 16, 2015

Ms. Jean Godwin
                                                         FILED IN COURT OFAPPEALS
Henderson County District Clerk                               12th Cr-t-f Appeals District
100 E. Tyler, Room 203
Athens, TX 75751

RE:    Case Number:    13-0815
       Court of Appeals Number: 12-12-00353-CV
       Trial Court Number: 2012B-0207


Style: BILLY EDWARD DAMUTH, II
       v.

       TRINITY VALLEY COMMUNITY COLLEGE AND GLENDON S. FORGEY,
       INDIVIDUALLY


Dear Ms. Godwin:


       The judgment of the Supreme Court of Texas is final in the above referenced cause and
the enclosed mandate was issued today. Enclosed with the mandate is a certified copy of our
cost bill showing charges and payments as reflected by the record for your use in settlement
between the parties.
                                                 Sincerely,


                                                 Blake A. Hawthorne, Clerk

                                                 by Monica Zamarripa, Deputy Clerk

cc:     Mr. Richard L. Ray (DELIVERED VIA E-MAIL)
        Ms. Leigh Campbell Porter (DELIVERED VIA E-MAIL)
        Ms. Cathy S. Lusk (DELIVERED VIA E-MAIL)
                                                                                        HUUJUPY




               IN THE SUPREME COURT OF TEXAS

                                         NO. 13-0815


                     BILLY EDWARD DAMUTH, II, Petitioner

                                                v.


 TRINITY VALLEY COMMUNITY COLLEGE AND GLENDON S. FORGEY,
                 INDIVIDUALLY, RESPONDENTS

                                         MANDATE

       To the Trial Court of Henderson County, Greetings:
       Before our Supreme Court on November 21, 2014, the Cause, upon petition for review, to
revise or reverse your Judgment.
       No. 13-0815 in the Supreme Court of Texas
       No. 12-12-00353-CV in the Twelfth Court of Appeals
       No. 2012B-0207 in the 392nd District Court of Henderson County, Texas, was
determined; and therein our said Supreme Court entered its judgment or order in these words:


        THE SUPREME COURT OF TEXAS, having heard this cause on petition for review
from the Court of Appeals for the Twelfth District, and having considered the appellate record
and counsel's briefs, but without hearing oral argument under Texas Rule of Appellate Procedure
59.1, concludes that the court of appeals' judgment should be reversed.

       IT IS THEREFORE ORDERED, in accordance with the Court's opinion, that:

               1)     The judgment of the court of appeals is reversed;

              2)      The case is remanded to the trial court for further proceedings consistent
                      with this Court's opinion; and

              3)      Petitioner Billy Edward Damuth, II, shall recover, and respondents Trinity
                      Valley Community College and Glendon S. Forgey shall pay, the costs
                      incurred in this Court and in the court of appeals.
       Copies of this judgment and the Court's opinion are certified to the Court of Appeals for
the Twelfth District and to the District Court of Henderson County, Texas, for observance.



                                           Page 1 of2
                                                                                      KILli CUI'Y




       Wherefore we command you to observe the order of our said Supreme Court in this
behalf, and in all things to have recognized, obeyed, and executed.
       BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS,

                                            with the seal thereof annexed, at the City of Austin,
                                            this the 16th day of January, 2015.
                                            Blake A. Hawthorne, Clerk




                                            By Monica Zamarripa, Deputy Clerk




                                           Page 2 of 2
                                                                                             !• I Lb COPY




                 IN THE SUPREME COURT OF TEXAS

                                             NO. 13-0815


                       BILLY EDWARD DAMUTH, II, Petitioner

                                                    v.


 TRINITY VALLEY COMMUNITY COLLEGE AND GLENDON S. FORGEY,
                  INDIVIDUALLY, RESPONDENTS

           No. 2012B-0207 in the 392ndDistrict Court, Henderson County


                                       BILL OF COSTS

Petition for Review

Type of Fee                 Charges          Paid          By
Petition for Review Filed   $145.00          $145.00       Paid by Billy Edward Damuth, II

Clerk's Record              $170.00          Unknown       1 Volume


Reporter's Record           $110.00          Unknown       1 Volume




Balance of costs owing to the Supreme Court of Texas:           0.00



        Petitioner Billy Edward Damuth, II, shall recover, and respondents Trinity
        Valley Community College and Glendon S. Forgey shall pay, the costs incurred
        in this Court and in the court ofappeals.



        I, BLAKE A. HAWTHORNE, CLERK of the Supreme Court of Texas, do hereby
certify that the above and foregoing is a true and correct copy of the cost bill of the Supreme
Court of Texas, showing the charges and payments, in the above numbered and styled cause, as
the same appears of record in this office.




                                              Page 1 of2
                                           HLbUJPY




 with the seal thereof annexed, at the City of Austin,
 this the 16th day of January, 2015.
 BLAKE A. HAWTHORNE, Clerk




 By Monica Zamarripa, Deputy Clerk




Page 2 of 2